JONES, Justice.
Appellant Henry Ladon Gibson was indicted for malicious and wilful shooting without wounding. KRS 435.170. On January 19, 1973, he pleaded guilty to the charge; on May 4, 1973, his motion for probation was overruled; and he was sentenced to two years in the penitentiary. Appellant filed a motion for new trial; and on May 7, 1973, the trial court overruled the motion. He now appeals.
Appellant based his motion for new trial on the contention that his guilty plea was not made voluntarily in that he was enticed to enter the plea by promises of the attorneys for the Commonwealth that any sentence he might be given would be probated. There is nothing in the record to support this contention.
Appellant contends that this court’s opinion in Raymer v. Commonwealth, Ky., 489 S.W.2d 831 (1973), is dispositive of the issue presented. Appellant has misinterpreted our opinion. In Raymer we stated that it was “[bjecause of the absence of a record showing compliance with RCr 8.08 . that [appellant] should have been permitted to withdraw his guilty plea.” Raymer, supra, 833.
Raymer is distinguished from the case at bar in that the record here shows that the trial court inquired into the voluntariness of appellant’s plea at the time the plea was entered; and the trial court indicated in its judgment that it had found the plea to have been made voluntarily.
The judgment is affirmed.
PALMORE, C. J., and JONES, MILLI-KEN, OSBORNE, REED, STEINFELD and STEPHENSON, JJ., sitting.
All concur.